Citation Nr: 1824961	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for prostate cancer to include as a result of exposure to ionizing radiation and/or zinc chromate. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1965. 

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Notice of Disagreement was submitted in October 2009; a Statement of the Case was issued in March 2010; and a VA Form 9 was received in April 2010.  Jurisdiction of the appeal has since been transferred to the RO in St. Louis, Missouri. 

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in August 2011.  A transcript of this proceeding has been associated with the record. 

This case was previously before the Board in December 2011 and September 2015, at which times it was remanded for further development of the record. 

When the Veteran filed his claims for service connection, he was living in Arkansas and was represented by the Arkansas Department of Veterans Affairs.  While his claim was being decided, he moved to Missouri, and his claims file was transferred to the jurisdiction of the St. Louis VARO.  However, throughout his appeal, he has continued to be represented by the Arkansas Department of Veterans Affairs. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. Prostate cancer was not manifested during active duty service or for approximately 40 years after discharge from service, nor is it otherwise related to active duty, including any exposure to ionizing radiation or zinc chromate therein.

2. A bilateral hearing loss disability was not manifested during active service or within one year of separation and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The record reflects that VA provided the Veteran a VCAA notice letter in September 2008.  This notice informed the Veteran of the respective duties of VA and the Veteran in obtaining evidence. 

The Board finds the Veteran has been afforded adequate assistance in regard to his claim.  The record reflects that the Veteran's available personnel records, service treatment records (STRs), private treatment records, and VA medical records have been obtained. See February 2016 Report of Contact and January 2105 Notification Letter (noting that all efforts to obtain any DD Forms 1141 or any other documents that show radiation exposure have been exhausted).  The Veteran was provided with an adequate VA audiological examination and VA audiological opinion in December 2015.  He has been accorded ample opportunity to present evidence and argument in support of the appeal.  Therefore, the duty to assist has been satisfied. 

In September 2015, the Board remanded the case for additional development.  The Board finds that the RO has substantially complied with the remand directives, to include procurement of a dose estimate and an opinion from the DEPH, such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In short, the Board finds that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection - Applicable Law and Regulations 

Service connection may be established for any disability resulting from a disease or injury incurred in or aggravated by service, or for any disease diagnosed after discharge when the evidence establishes that the disability itself was incurred in service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a), (d).

Generally, in order to prove service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The nexus to a current disability may be established presumptively for certain chronic diseases if the disease manifests in service, or to a degree of 10 percent disability within a year from the date of separation from service. 38 U.S.C. § 1112 (a); 38 C.F.R. §§ 3.307, 3.309(a).  

Malignant tumors (prostate cancer) and organic disease of the nervous system (hearing loss) are chronic disease under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways: (a) presumptively service connected under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred during or aggravated by service. 



Prostate Cancer

The Veteran asserts that his prostate cancer is due to ionizing radiation and/or zinc chromate exposure from repairing C-47 aircraft (or "hot" aircraft) between 1959 and 1961. See VA Form 9 and Board Hearing Transcript.  On his Radiation Risk Activity Information Sheet, he reported that he routinely inspected sheet metal on aircraft and that he was exposed to radiation contained inside the avionics of aircraft.  The Veteran's DD Form 214 confirms that his military occupational specialty was that of an airframe repair specialist. 

Initially, to the extent that prostate cancer may be considered a malignant tumor, and that such is among the chronic diseases subject to ordinary presumptive service connection under 38 C.F.R. § 3.309 (a), there is no evidence (neither lay nor medical) that the Veteran's cancer manifested in-service or within a year from the date of separation.  Nor is there evidence that the Veteran experienced continuous symptoms from the time of service to his first diagnosis of prostate cancer in 2005.  Therefore, service connection is not warranted pursuant to 38 C.F.R. § 3.309 (a) or 3.303 (a), (b).

Additionally, prostate cancer is not among the list of diseases presumed due to radiation exposure. See 38 C.F.R. § 3.309 (d)(2).  Therefore, the presumptive provisions of 38 C.F.R. § 3.309 (d) do not apply here. 

The Board turns next to whether service connection is warranted based on the classification of prostate cancer as a "radiogenic disease."  

Radiogenic diseases are entitled to special development under 38 C.F.R. § 3.311.  This section requires that for any Veteran diagnosed with one of the named radiogenic diseases, before the claim is adjudicated an assessment be made as to the size and nature of the Veteran's radiation dose or doses.  Then, if the disease manifested within a specified period - for prostate cancer, 5 years or more after exposure to radiation - the claim is referred for further consideration to the Under Secretary for Benefits, who may request an advisory medical opinion from the Under Secretary for Health. 

The Under Secretary for Benefits determines whether: 1) it is at least as likely as not that the Veteran's disease resulted from exposure to radiation in service, or 2) there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service.  The Under Secretary for Benefits then provides the determination to the RO in writing.  If the Under Secretary for Benefits cannot reach a determination, the matter is referred to an outside consultant for an advisory opinion. 

Following these procedures, the claim is adjudicated with due weight given to the determination of the Under Secretary for Benefits and any opinion provided by the Under Secretary for Health or an outside consultant.  

To begin with, the Board finds that the Veteran has a current radiogenic disease as established by his 2005 diagnosis of prostate cancer.  Moreover, for purposes of this analysis, the Board concedes that the Veteran was likely exposed to ionizing radiation in the course of his in-service duties.  The only remaining question therefore is whether the evidence establishes a nexus between the Veteran's prostate cancer and his exposure to ionizing radiation in-service. 

In a December 2016 Memorandum, the Director, Post 9-11 Era Environmental Health Program (DEHP), written for the Under Secretary, reviewed the Veteran's file and provided a radiation dose estimate. See December 2016 Memorandum.  The Memorandum noted that the Veteran was 23 years old when he was initially exposed to ionizing radiation and that prostate adenocarcinoma was diagnosed 42 years after such exposure.  The DEHP noted that there was no other information relevant to the cause of the Veteran's prostate adenocarcinoma in the record.  Notably, the Veteran's file did not contain any DD 1114 Forms and that a September 2009 letter from the Air Force indicated no occupational exposure to radiation.  The DEHP noted that, pursuant to Federal regulations, persons not expected to receive more than 1/10 of the annual dose limit (0.5 rem per year) are not required to wear dosimetry (film badge).  Since the evidence available for review did not show that the Veteran wore a dosimeter, a dose estimate of 2.0 rem (0.5 rem/year x 4 years of service) was given.  

The DEHP, a physician, also provided a medical opinion.  The DEHP noted that the Health Physics Society, in their position statement PS010-2, Radiation Risk in Perspective, revised in July 2010, stated, "In accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or lifetime dose of 10 rem above that received from natural sources."  The position of the statement goes on to state that there is "substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are non-existent."  The Director opined that, since the Veteran's radiation dose did not exceed 5 rem in one year, or 10 rem in a lifetime, it was his opinion that it was unlikely that prostate adenocarcinoma was caused by exposure to ionizing radiation while in service.  

In January 2018, the Director of Compensation Service provided an opinion as to whether the Veteran's prostate cancer resulted from his radiation exposure.  The response cited to the December 2016 dose estimate and the Health Physics Society statement.  On the basis of this analysis, the Director provided written notice to the RO of her opinion that there was no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation.  

The causation probability calculated by the DEPH for the Under Secretary on the basis of the dose estimate was prepared in accord with special procedures designed to aid the Veteran in establishing his claim for service connection. See Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Although the Veteran's file did not contain any DD 1114 Forms and a September 2009 letter from the Air Force found no external or internal exposure data on the Veteran, the DEPH nevertheless assigned him a probable dose estimate.  The DEPH also considered the Veteran's age at time of exposure, the time lapse between exposure and onset of the disease, and the extent to which exposure to radiation outside of service may have contributed to development of the disease.  Notably, the DEPH's opinion, which was based on the dose estimate, the factors discussed above, and the Health Physics Society statement, was adopted and corroborated by the opinion of the Director of Compensation Service in January 2018.  There are no medical opinions of record to the contrary.  For all of these reasons, the Board finds the above evidence highly probative.  

To the extent that the Veteran and his representative assert that the Veteran's prostate cancer is related to ionizing radiation exposure and/or that he received a higher dose of radiation in-service, their allegations are not competent, as they lack the requisite expertise, and the record does not support a finding that the service records are inaccurate or incomplete.  Neither the Veteran nor his representative is competent to provide their own radiation dosage assessment, or to opine as to a nexus between his radiation exposure and his prostate cancer.  In addition, no independent dose estimate from a credible source has been associated with the claims file. See 38 C.F.R. § 3.311 (a)(3).  Nor has the Veteran submitted any medical opinion favorable to his claim in this regard.  

As discussed above, the Veteran has also presented the alternate theory that his prostate cancer is due to in-service exposure to zinc chromate. See VA Form 9. Again, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical issues such as whether prostate cancer is related to exposure to zinc chromate.  Thus, his statements regarding any link to service alone are not competent evidence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record that relates the current prostate cancer to service to his alleged zinc chromate exposure during service.  

Moreover, the submitted internet article that lists the health risks from chronic exposure to hexavalent chromium compounds, standing alone, does not address the facts that are specific to the Veteran's case, specifically whether the Veteran's currently diagnosed prostate cancer is related to his in-service exposure to such compounds.  In fact, while the article identifies many symptoms and possible diagnosed diseases and disabilities, it does not identify prostate cancer as a possible result of exposure to zinc chromate (or hexavalent chromium compounds). Accordingly, the article is of no probative value and is afforded no weight. See Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's prostate cancer is not attributable to his in-service exposure to ionizing radiation and/or zinc chromate.  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hearing Loss - Factual Background

Service treatment records are negative for hearing loss upon entrance examination in June 1959 and separation examination in July 1965.  Periodic audiological examination reports dated in July 1959, September 1960, January 1963, and April 1964 also show normal hearing.  The September 1960 audiological report notes "tinnitus following exposure to noise," but no hearing loss was reported or clinically demonstrated.  The Veteran was treated for left ear external otitis in December 1964; this was noted as being "cleared" in later that same month.  The July 1965 separation examination notes "otitis media with perforation and draining ear secondary to pneumonia and throat infection."  Audiometer findings at separation were within normal limits and clinical evaluation of the ears was normal.  The Veteran checked "yes" as to having ear, nose or throat trouble on the separation Report of Medical History, but this was associated with the 1964 treatment for otitis, secondary to pneumonia and throat infection.  No hearing loss was endorsed. 

The post-service evidence reflects that the Veteran first sought treatment for hearing loss symptomatology in the mid to late 1990's. See Board Hearing Transcript (Veteran asserts he sought treatment approximately 18 to 19 years prior to the 2011 Board Hearing); see also March 2007 Private Audiogram (noting that the Veteran had been issued hearing aids 10 years prior).  

During his 2011 Board hearing, the Veteran reported that he was exposed to excessive noise while working on the flight line/near aircraft; he stated that he first sought treatment from a private provider approximately 18 or 19 years ago (he was unable to remember the name of the provider).  At that time, he was fitted for hearing aids; other than that treatment, he reported that he "just lived with it."   

Three VA opinions, dated in February 2009, February 2015, and December 2015, have been obtained in this case.  The February 2009 and February 2015 opinions have essentially been deemed inadequate by the Board in its prior remands; they will not be further discussed here. 

The December 2015 VA examination report noted the Veteran's complaints of in-service exposure to acoustic trauma by way of aircraft noise and working on the flight line without hearing protection.  Following service, he reported that he worked as a sheet metal worker and in maintenance.  He reported other noise exposure from power boats/jet skis, motorcycles/4-wheelers, chainsaws, and lawn equipment.  The VA examiner reviewed the Veteran's STRs, noting that all hearing evaluations indicated hearing sensitivity within normal limits and that there were no positive permanent threshold shifts present in either ear from enlistment to separation (in both converted and non-converted states).  The examiner stated that the transient threshold shifts noted at discrete frequencies in April 1964 did not persist upon retesting, were not consistent with noise-induced shifts, and were likely due to test factors or other temporary factors.  The examiner stated that the Veteran's records "clearly" indicated that the onset of his hearing loss was following active duty.  He cited to the private 2007 audiogram, which was the first documented instance of a hearing loss diagnosis in the claims file.  The examiner also cited to The Institute of Medicine (2006), which stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  

Based on the objective evidence, there examiner concluded that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  The VA examiner stated, "Based upon a review of this evidence, it is my clinical opinion (in agreement with opinions previously offered on 2/21/09 and 2/25/15) that the Veteran's hearing loss is less likely as not the result of military noise exposure." 

With respect to the otitis media noted on separation, the VA examiner stated that otitis media does not cause "acoustic damage."  Rather, acoustic damage is caused by noise exposure.  On present examination, the Veteran denied any shifts in hearing as a result of the otitis media with perforation.  The examiner stated that the record clearly indicated that the otitis media/perforation did not cause any hearing loss or shifts in hearing and that no otologic sequelae were noted in the e-folder.  The examiner opined, "Because records indicated no permanent shifts in hearing occurred as a result of the otitis media/perforation and no sequelae were noted either in the record or by the Veteran today, it is my opinion that Veteran's current hearing loss is less likely as not the result of otitis media with perforation."  

Analysis

The Veteran seeks service connection for hearing loss as a result of his exposure to noise in association with his duties as an airframe/aircraft repair specialist.  During his hearing before the undersigned, he explained that he was exposed to loud noise on the flight line and while working on airplanes.  He alternatively asserts that his hearing loss is related to in-service treatment/diagnoses of otitis media.  

As an initial matter, the Board concedes that the Veteran has a current bilateral hearing loss disability as set forth at 38 C.F.R. § 3.385. See December 2015 VA Audiological Examination.

The Board also accepts that as an airframe/aircraft repair specialist, he was exposed to some acoustic trauma in-service.  The Veteran is competent to report that he was exposed to loud noise in this capacity; his statements are consistent with the fact and circumstances of his service and the Board finds no reason to doubt the credibility of his statements in this regard.  STRs also show that the Veteran was treated for otitis media.  The Board thus finds the in-service disease/injury element has been met here.  

The Board next finds that the weight of the evidence is against finding that chronic symptoms of hearing loss were manifested during service.  

Here, service treatment records are complete and show bilateral hearing acuity within normal limits throughout service and at the July 1965 service separation examination. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).  While the Veteran checked "yes" as to ear/nose/throat trouble at separation, this endorsement was clearly limited to the resolved otitis ("cleared" in December 1964) and pneumonia/throat infection; there were no associated or residual complaints or findings of hearing loss and clinical evaluation of the ears and audiometer testing were normal at the time.  The Veteran had an opportunity to report any symptoms of hearing loss that he may have been experiencing during service or at service separation, but none were endorsed.  

For these reasons, the Board finds that hearing loss is a condition that would have ordinarily been reported by the Veteran at service separation, but was not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for hearing loss, and which include clinical examination(s) and testing showing hearing within normal limits, are of significant probative value and provide evidence against finding that chronic symptoms of hearing loss were manifested during service. 

The Veteran has also provided inconsistent accounts regarding the onset of hearing problems during the course of the appeal, which weighs against the credibility of the assertion that symptoms of hearing loss began during service.  

For example, on his July 2008 VA Form 21-526, he reported that his hearing loss disability began in January 1960 (approximately one year into service); during his hearing, he indicated that he had just lived with the hearing loss (presumably since service), but did not seek treatment until 18 or 19 years prior (i.e., approximately 1993-1994); in a February 2009 statement, he endorsed "delayed" onset hearing loss; in his April 2010 VA Form 9, the Veteran again endorsed "delayed" onset hearing loss; and during the December 2015 VA audiological examination, he reported that he noticed decreased hearing in the third or fourth year of service.  The Board additionally notes that the Veteran's ex-wife, who was married to the Veteran from 1964 to 1972, submitted a statement noting that the Veteran "could not hear too good after the noise from the planes."  

In this case, however, the lay and medical evidence contemporaneous to service, which includes the Veteran's report of symptoms and clinical findings of hearing within normal limits, outweighs these later and unsupported lay assertions that hearing symptoms had their onset during service.  Further, as noted above, the Veteran's assertions that hearing loss began during service are inconsistent with other statements he has made during the course of the appeal (i.e., that he experienced "delayed" onset of hearing loss).  For these reasons, the more recent accounts of hearing loss during service are deemed not credible and are of no probative value.

In short, the weight of the evidence is against finding that continuous symptoms of hearing loss were manifested since service, including to a compensable degree within one year of service separation.  The 2007 private audiogram report is the first documentation of a hearing loss diagnosis in the record and it reflects that the Veteran was fitted for hearing aids approximately 10 years prior (i.e., 1997); this is consistent with the Veteran's hearing testimony in which he reported that he was first treated for hearing loss in the 1990's.  Notably, this is nearly 30 years after his separation from service.  Considered together with the non-credible recent reports of hearing loss symptoms in-service for the reasons already analyzed above, the multi-year period between service and hearing complaints is another factor that weighs against a finding of service incurrence. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The weight of the evidence is also against a finding that hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service. See 38 C.F.R. § 3.303 (d).  

Indeed, after considering the Veteran's history of noise exposure and past and current symptoms of hearing loss as reported by the Veteran and shown by the record, the December 2015 VA examiner opined that hearing loss was less likely than not caused by military noise exposure and/or otitis media.  The Board finds the VA opinion to be highly probative as to the issue of nexus because the examiner reviewed the STRs, post-service record, and the Veteran's statements as to onset; she discussed the clinical significance of in-service otitis media, threshold shifts (or lack thereof), and audiological results; and she provided extensive rationale for her conclusions.  This medical opinion is not contradicted or opposed by any other competent medical opinion of record.  

Although the Veteran has asserted that the current hearing loss was caused by noise exposure or otitis media during service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion the etiology of hearing loss when, as the weight of the evidence establishes in this case, symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system.  The Veteran is competent to relate symptoms of hearing loss; however, under the facts of this case, which include no credible evidence of onset of hearing loss until years after service, the Veteran is not competent to opine on whether there is a link between hearing loss that started many years after service and active service, including military noise exposure or otitis media.  Such nexus opinion requires specific medical knowledge and training in audiology.  As noted, the December 2015 VA audiological examiner's opinion is highly probative in this regard.  

For the above reasons, considering all applicable theories of entitlement, the preponderance of the evidence is against the Veteran's claim seeking service connection for hearing loss.  Accordingly, the benefit-of-the-doubt standard of proof does not apply, and the claim must be denied. 38 U.S.C. § 5107 (b). 



ORDER

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation and/or zinc chromate, is denied.

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


